Citation Nr: 1317775	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-45 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder.  

3.  Entitlement to an increased rating for service-connected hepatitis C, currently evaluated as 10 percent disabling

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in July 2004 (PTSD) and April 2010 (depressive disorder, hepatitis C, and TDIU).

In an August 2011 rating decision, the RO reopened a previously denied claim for service connection for PTSD.  A July 2004 rating decision denied service connection for PTSD because there was no evidence of a diagnosis.  After being notified of the decision in August 2004, the Veteran did not file a notice of disagreement with this claim.  However, additional VA medical records, which included a diagnosis of PTSD, were associated with the claims file within one year of that rating decision.  As new and material evidence was received within one year of the July 2004 rating decision, that decision did not become final and remains pending.  As such, this issue has been characterized as entitlement to service connection to PTSD.  See 38 C.F.R. § 3.156(b) (2012); Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The issues of entitlement to service connection for PTSD, increased rating for depressive disorder and entitlement to TDIU are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's service-connected hepatitis C is shown to have been productive of some complaints of fatigue, abdominal pain, and achy muscles, but not daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7354 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in correspondence dated February and March 2010.  

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his attorney has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to this issue in February and April 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veterans hepatitis C.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The evaluation for the Veteran's hepatitis C has been assigned under 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under Diagnostic Code 7354, a 10 percent evaluation is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.

A 20 percent evaluation for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

The term "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) (2012). 38 C.F.R. § 4.114.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

Factual Background

In July 2006, service connection was granted for hepatitis C and a 10 percent rating was assigned.  The Veteran submitted a claim for increased rating in January 2010.  

The report of a February 2010 VA liver, gall bladder, and pancreas examination noted the Veteran's complaints of fatigue, various muscle/body aches, and headaches associated with his hepatitis C.  He denied any incapacitating episodes relating to his hepatitis C in the past 12-month period.  Examination showed no evidence of malnutrition, and abdominal examination was normal.  The Veteran did note that his disease prevented him from exercising.  Hepatitis C was diagnosed.  

The report of an April 2010 VA liver, gall bladder, and pancreas examination shows that the Veteran reported no significant change since his February 2010 examination.  He noted continuing occasional abdominal pain, achy muscles, and persistent fatigue.  His weight was noted to be stable.  Ultrasound examination of his liver showed a normal appearing liver, accompanied by some degree of splenomegly.  The Veteran was not undergoing any current treatment and denied any incapacitating episodes relating to his hepatitis C in the past 12-month period.  Examination showed no evidence of malnutrition or portal hypertension and abdominal examination was normal.  The Veteran again noted that his disease prevented him from exercising.  Hepatitis C was diagnosed.  

Analysis

The Veteran's hepatitis C symptoms do not more closely approximate the criteria for a higher rating.  There are two ways to meet the 20 percent criteria.  First, a 20 percent evaluation is warranted when there is daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication.  38 C.F.R. § 4.114.  These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Veteran has fatigue and some problems associated with abdominal pain.  At no point does the record show that he had anorexia.  Therefore, a 20 percent evaluation is not warranted under these criteria because he does not have anorexia.

A 20 percent evaluation may also be assigned when there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  38 C.F.R. § 4.114.  In the course of his two 2010 (February and April) VA examinations which addressed his hepatitis C the Veteran denied having any hepatitis C-related incapacitating episodes.  The medical record since then, similarly, shows no such complaints or findings.  The record does not show that he experiences vomiting, anorexia, arthralgia, or right upper quadrant pain due to hepatitis C.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hepatitis C does not more closely approximate the criteria for assignment of a 20 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.  Therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hepatitis C.  The Veteran's disability is manifested by fatigue and muscle aches but has consistently denied incapacitating episodes.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

ORDER

A rating in excess of 10 percent for the Veteran's service-connected hepatitis C is denied.


REMAND

Additional development of the claim of service connection for PTSD is necessary as post-service medical records include conflicting opinions as to whether the Veteran has PTSD.  

An April 2004 VA hospitalization includes a diagnosis of PTSD.  

The report of a May 2004 initial PTSD examination shows that the Veteran provided a history of several service-incurred stressors.  These included hearing gunshots in 1971 while travelling frequently between Da Nang to Fubai and Quang Tre.  He also reported while flying from Khe Sahn to Da Nang in a helicopter he came under enemy artillery fire.  Following mental status examination and behavioral observation of the Veteran, the examiner supplied diagnoses which included substance induced mood disorder and personality disorder, not otherwise specified.  He added that it was not likely that the Veteran was exhibiting a diagnosis of PTSD, although his subjective complaints could be indicative of symptoms of PTSD.  

The report of a May 2004 VA general medical examination includes a diagnosis of polysubstance abuse and substance induced mood disorder.  

An August 2004 VA outpatient individual treatment note shows that a treatment plan was supplied pertaining the Veteran's PTSD.  A September 2004 VA student progress note includes a diagnosis of PTSD.  Diagnoses of PTSD were also noted in June 2007 and September 2010.  

The Veteran submitted a handwritten letter in March 2011.  This letter included a description of several service-incurred stressors.  He essentially recounted the previously supplied stressors.  

A May 2011 VA PTSD examination report is of record, wherein the examining psychologist noted that he had reviewed the Veteran's claims folder.  The examination report itself includes direct citation of previously-afforded examination findings pertaining to the Veteran's PTSD.  The examiner, in finding that certain psychiatric-based testing showed clinically significant elevations for negative impression management, coupled with marked restriction in the Veteran's disclosure of information, called into question the validity of the tests.  He added that it was less likely than not that the Veteran exhibited a diagnosis of PTSD as the testing was deemed to be "INVALID."  He commented that prior testing supplied by another physician was also invalid.  In a June 2011 addendum, the examiner noted he remained "steadfast," after reviewing certain other medical records, that his previously-supplied opinion was correct.  

A June 2011 VA mental health group counseling note shows that a diagnosis of PTSD was provided by a PhD.  

As noted, the findings in the medical record are mixed; some indicate that the Veteran has PTSD, some say otherwise.  While the Veteran was afforded a VA PTSD examination concerning this claimed disorder in May 2011, with an addendum following in June 2011, the examination report is inadequate. 

In the June 2011 addendum, the examiner commented that he had reviewed certain VA records dated in 2011, as well as those supplied by other named VA medical providers (some of whom had ostensibly previously provided diagnoses of PTSD), but he did include any rationale as to why these previously-dated VA medical findings had led him to the conclusion that the Veteran did not meet the criteria for PTSD.  For example, the examiner did not address why the Veteran had been afforded treatment, over a span of several years, for PTSD.  

Also, as above noted, shortly after the May 2011 VA examination a VA PhD, in June 2011, supplied a diagnosis of PTSD.

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

Ascertaining whether the Veteran currently has PTSD which was related to his active military service -- to include as a result of a stressor claimed to be related to his fear of hostile military or terrorist activity -- is best resolved by obtaining a competent medical opinion.  38 C.F.R. § 3.159(c)(4).

Consideration of the Veteran's claims for entitlement to an initial rating in excess of 30 percent for depressive disorder and for entitlement to TDIU is deferred pending resolution of the Veteran's claim for service connection for PTSD, as these claims are inextricably intertwined with this claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disability since November 2011.  After securing the necessary release, the RO should obtain these records.

2.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service, within the purview of the recent amendment to the regulation governing PTSD claims.  Ensure that appropriate use of the services of the Joint Services Records Research Center (JSRRC) was accomplished prior to making this determination.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has PTSD, the likely etiology of PTSD and the current severity of the service-connected depressive disorder.  The entire claims folder should be made available to the examiner for review.  All necessary testing should be conducted.  

The AMC/RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the AMC/RO) may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Whether a diagnosis of PTSD is appropriate, and; if so, specify the stressors that caused the disorder.  

(b)  If PTSD is diagnosed, the examiner should identify which symptoms are attributed to the PTSD disability and which are attributed to the service-connected depressive disorder.  If the symptoms cannot be distinguished, the examiner should state. 

(c)  If PTSD is not diagnosed, the examiner should address the previous diagnoses in the record; specifically the May 2011 VA examination and June 2011 VA mental health note.  

(d)  Identify the current severity of the service-connected depressive disorder.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (depressive disorder, evaluated as 30 percent disabling; tinnitus, 10 percent; hepatitis C, 10 percent; and bilateral hearing loss, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Thereafter, the RO/AMC should readjudicate the service connection claim for PTSD, the initial rating claim seeking a rating in excess of 30 percent for the service-connected depressive disorder, and the claim for entitlement to TDIU.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required on his part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


